DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to data augmentation in training a deep neural network (DNN) based on genetic model. Each independent claim identifies the uniquely distinct features:
a Deep Neural Network (DNN); and 
a processor, coupled with the DNN, configured to: 
select, from a training dataset of a plurality of data points which are associated with a real-time application, a first data point as a seed data point; 
perform a set of first operations for training the DNN for a specific classification task of the real-time application, wherein to perform the set of first operations, the processor is further configured to: 
generate a population of data points by application of a genetic model on the selected seed data point, wherein the population of data points comprises the selected seed data point and a plurality of transformed data points of the selected seed data point, and 
determine a best-fit data point in the generated population of data points based on application of a fitness function on each data point in the generated population of data points, 
provide the determined best-fit data point to the DNN for a training operation of the DNN, and 
reselect the determined best-fit data point as the seed data point; and iteratively perform the set of first operations for a plurality of epochs of training of the DNN based on the reselected seed data point to obtain a trained DNN for the first data point.

The closest prior art, US 2020/0183339 A1 (“Shi et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664